
	

113 HR 1128 IH: Protecting U.S. Missile Defense Information Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1128
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Brooks of Alabama
			 (for himself, Mr. Franks of Arizona,
			 Mr. Rogers of Alabama,
			 Mr. Lamborn,
			 Mr. Bridenstine,
			 Mr. Turner,
			 Mr. Aderholt, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure the effectiveness of the missile defense system
		  of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting U.S. Missile Defense
			 Information Act of 2013.
		2.Report and
			 briefings on missile defense discussions between the United States and the
			 Russian Federation
			(a)Report
			 requiredThe President shall
			 submit to the congressional defense committees a semi-annual report on any
			 discussions on missile defense between the United States Government and the
			 Government of the Russian Federation during the preceding 6-month
			 period.
			(b)Matters To be
			 includedThe report required
			 by subsection (a) shall include the following with respect to any such
			 discussions:
				(1)The date or dates
			 of the discussions.
				(2)The official or
			 officials of each government taking part in the discussions.
				(3)A
			 summary of the discussions.
				(4)A
			 copy of any documents or other materials exchanged during or as a result of the
			 discussions.
				(c)Initial
			 reportThe initial report
			 required by subsection (a) shall be submitted not later than 180 days after the
			 date of the enactment of this Act and in addition to addressing any such
			 discussions during the preceding 6-month period shall also address any such
			 discussions during the 10-year period ending on the date of the enactment of
			 this Act.
			(d)FormThe
			 reports required by subsection (a) shall be submitted in unclassified form, but
			 may contain a classified annex, if necessary.
			(e)Congressional
			 briefingsIn conjunction with
			 the submission of the report required by subsection (a), the President shall
			 brief the congressional defense committees on the matters contained in the
			 report and any other matters relating to the report that the President
			 determines to be appropriate.
			3.Reports and
			 briefings on declassification of certain missile defense information
			(a)Report
			 requiredThe President shall
			 submit to the congressional defense committees a semi-annual report on meetings
			 held by the National Disclosure Policy Committee with respect to declassifying
			 documents containing information on the missile defense systems of the United
			 States.
			(b)Matters To be
			 includedThe report required
			 by subsection (a) shall include the following with respect to any such
			 meetings:
				(1)The date of the
			 meeting.
				(2)A description of the documents considered
			 by the National Disclosure Policy Committee during the meeting.
				(3)The determination
			 made by the Committee with respect to declassifying such documents, including a
			 summary of the reasoning used to make such determination.
				(c)Initial
			 reportThe initial report
			 required by subsection (a) shall be submitted not later than 180 days after the
			 date of the enactment of this Act and in addition to addressing any such
			 meetings during the preceding 6-month period shall also address any such
			 meetings during the 10-year period ending on the date of the enactment of this
			 Act.
			(d)FormThe
			 reports required by subsection (a) shall be submitted in unclassified form, but
			 may contain a classified annex, if necessary.
			(e)Congressional
			 briefingsIn conjunction with
			 the submission of the report required by subsection (a), the President shall
			 brief the congressional defense committees on the matters contained in the
			 report and any other matters relating to the report that the President
			 determines to be appropriate.
			4.Limitation on
			 funds to provide the Russian Federation with access to certain missile defense
			 technologyNone of the funds
			 authorized to be appropriated or otherwise made available for fiscal year 2014
			 or any fiscal year thereafter for the Department of Defense may be used to
			 provide the Russian Federation with access to information regarding—
			(1)missile defense technology of the United
			 States relating to hit-to-kill technology; or
			(2)telemetry data
			 with respect to missile defense interceptors or target vehicles.
			5.Limitation on
			 funds to negotiate or implement executive agreements relating to United States
			 missile defense capabilities
			(a)Statement of
			 policyCongress declares that
			 the United States shall not be bound, politically or otherwise, by the terms of
			 any executive agreement relating to the missile defense capabilities of the
			 United States, including basing, locations, capabilities, and numbers of
			 missiles with respect to such missile defense capabilities.
			(b)Limitation on
			 fundsNone of the funds
			 authorized to be appropriated or otherwise made available for fiscal year 2014
			 or any fiscal year thereafter for the Department of Defense may be used—
				(1)to negotiate or
			 implement any executive agreement relating to the missile defense capabilities
			 of the United States, including basing, locations, capabilities, and numbers of
			 missiles with respect to such missile defense capabilities; or
				(2)to implement rules
			 of engagement or Guidance for Employment of Force relating to such executive
			 agreement.
				(c)Rule of
			 constructionSubsection (b)
			 shall not apply with respect to the use of funds to negotiate or implement any
			 executive agreement with a country with respect to which the United States has
			 entered into a treaty of alliance or has a security guarantee.
			(d)Executive
			 agreement definedIn this section, the term executive
			 agreement means an international agreement other than—
				(1)an agreement that
			 is in the form of a treaty under article II, section 2, clause 2 of the
			 Constitution of the United States; or
				(2)an agreement that requires implementing
			 legislation to be enacted into law for the agreement to enter into force with
			 respect to the United States.
				6.Disclosure of and
			 report on Russian Federation support of ballistic missile defense programs of
			 China, Syria, Iran, and North Korea
			(a)Disclosure of
			 supportThe President shall seek to encourage the Government of
			 the Russian Federation to disclose any support by the Russian Federation or
			 Russian entities for the ballistic missile programs of the People’s Republic of
			 China, Syria, Iran, or North Korea.
			(b)Report
			 requiredThe President shall
			 submit to the congressional defense committees a semi-annual report on any
			 disclosure by the Government of the Russian Federation of any such support
			 during the preceding 6-month period.
			(c)Initial
			 reportThe initial report required by subsection (b) shall be
			 submitted not later than 180 days after the date of the enactment of this Act
			 and in addition to addressing any such support during the preceding 6-month
			 period shall also address any such support during the 10-year period ending on
			 the date of the enactment of this Act.
			(d)FormThe report required by subsection (b) shall
			 be submitted in unclassified form, but may contain a classified annex, if
			 necessary.
			7.Congressional
			 defense committees definedIn
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		
